                 Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 1 of 16




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   HIRBOD H. ROWSHAN DDS, P.S.,
     individually and on behalf of all others similarly
10                                                         No.
     situated,
11
                                              Plaintiff,
12                                                         COMPLAINT—CLASS ACTION
            v.
13                                                         JURY DEMAND
     OHIO SECURITY INSURANCE COMPANY,
14
                                         Defendant.
15

16

17                                       I.        INTRODUCTION

18          Plaintiff, Hirbod H. Rowshan, DDS, P.S., d/b/a Center for Oral and Maxillofacial

19   Surgery and Implantology (“Plaintiff” or “Rowshan”), individually and on behalf of all other
20
     similarly situated members of the defined national class and Washington State subclasses (the
21
     “Class Members”), by and through the undersigned attorneys, brings this class action against
22
     Defendant Ohio Security Insurance Company (“Defendant” or “Ohio Security”) and alleges as
23
     follows based on personal knowledge and information and belief:
24

25

26

     COMPLAINT—CLASS ACTION - 1                                        K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 2 of 16




 1                                II.     JURISDICTION AND VENUE
 2          1.       This Court has subject matter jurisdiction pursuant to the Class Action Fairness
 3   Act of 2005, 28 U.S.C. § 1332(d), because at least one member of the proposed Class and
 4
     Washington subclass is a citizen of a state different from that of Defendant, the proposed Class
 5
     and subclass each consist of more than 100 class members, and the aggregate amount in
 6
     controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiff’s state
 7

 8   law claims under 28 U.S.C. § 1367.

 9          2.       This Court has personal jurisdiction over Defendant because Defendant is

10   registered to do business in Washington, has sufficient minimum contacts in Washington, and
11
     otherwise intentionally avails itself of the markets within Washington through its business
12
     activities, such that the exercise of jurisdiction by this Court is proper. Moreover, the claims of
13
     Plaintiff and all of the Washington subclass members in this case arise out of and directly relate
14
     to Defendant’s contacts with Washington.
15

16          3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the

17   Court has personal jurisdiction over Defendant, a substantial portion the alleged wrongdoing
18   occurred in this District and the state of Washington, and Defendant has sufficient contacts with
19
     this District and the state of Washington.
20
            4.       Venue is proper in the Western District of Washington pursuant to 28 U.S.C.
21
     § 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at
22

23   issue in this Complaint arose in this District. Plaintiff’s business is located in Bellevue, King

24   County. This action is therefore appropriately filed in the Seattle Division because a substantial

25   portion of the events giving rise to this lawsuit arose in King County.
26

     COMPLAINT—CLASS ACTION - 2                                           K E L L E R R O H R B AC K     L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
                   Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 3 of 16




 1                                             III.    PARTIES
 2           5.        Plaintiff, Hirbod H. Rowshan, DDS P.S., owns and operates a dental business,
 3   offering services of oral and maxillofacial surgery and implantology. Dr. Rowshan’s business is
 4
     located at 12715 Bel-Red Road, Suite 130, Bellevue, Washington 98005.
 5
             6.        Defendant Ohio Security Insurance Company is an insurance carrier incorporated
 6
     and domiciled in New Hampshire, with its principal place of business in Massachusetts.
 7

 8           7.        Defendant Ohio Security is authorized to write, sell, and issue business insurance

 9   policies in 49 states. Defendant conducted business within Washington and these states by

10   selling and issuing business insurance policies to policyholders, including Plaintiff.
11
                                       IV.    NATURE OF THE CASE
12
             8.        Due to COVID-19 and a state-ordered mandated closure, Plaintiff cannot provide
13
     dental services. Plaintiff intended to rely on its business insurance to maintain business income
14
     in case of an insured loss. This lawsuit is filed to ensure that Plaintiff and other similarly-situated
15

16   policyholders receive the insurance benefits to which they are entitled and for which they paid.

17           9.        Defendant Ohio Security issued one or more insurance policies to Plaintiff,

18   including Commercial Protector Policy with Business Owners Coverage Form and related
19
     endorsements, insuring Plaintiff’s property and business and other coverages, with effective
20
     dates of October 1, 2019 to October 1, 2020.
21
             10.       Plaintiff’s business property includes property owned and/or leased by Plaintiff
22
     and used for general business purposes for the specific purpose of dental and other business
23

24   activities.

25           11.       Defendant Ohio Security’s insurance policy issued to Plaintiff promises to pay
26   Plaintiff for “direct physical loss of or physical damage to” covered property.

     COMPLAINT—CLASS ACTION - 3                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
               Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 4 of 16




 1          12.     Defendant Ohio Security’s insurance policy issued to Plaintiff includes Business
 2   Income Coverage, Extra Expense Coverage, Extended Business Income Coverage and Civil
 3
     Authority Coverage.
 4
            13.     Plaintiff paid all premiums for the coverage when due.
 5
            14.     On or about January 2020, the United States of America saw its first cases of
 6

 7   persons infected by COVID-19, which has been designated a worldwide pandemic.

 8          15.     On February 29, 2020, Washington Governor Jay Inslee issued Proclamation 20-

 9   05, declaring a State of Emergency for all counties in the State of Washington as the result of the
10   COVID-19 outbreak. Thereafter, he issued a series of certain proclamations and orders affecting
11
     many persons and businesses in Washington, whether infected with COVID-19 or not, requiring
12
     certain public health precautions.
13
            16.     By order of Governor Inslee, dentists including Plaintiff were prohibited from
14

15   practicing dental services but for urgent and emergency procedures.

16          17.     Governor Inslee’s “PROCLAMATION BY THE GOVERNOR AMENDING

17   PROCLAMATION 20-05: 20-24 Restrictions on Non-Urgent Medical Procedures,” dated March
18
     19, 2020, also provides, in part:
19
            WHEREAS, the health care person protective equipment supply chain in
20          Washington State has been severely disrupted by the significant increased use of
            such equipment worldwide, such that there are now critical shortages of this
21          equipment for health care workers. To curtail the spread of the COVID-19
            pandemic in Washington State and to protect our health care workers as they
22
            provide health care services, it is necessary to immediately prohibit all hospitals,
23          ambulatory surgery centers, and dental orthodontic, and endodontic offices in
            Washington State from providing health care services, procedures and surgeries
24          that require personal protective equipment, which if delayed, are not anticipated
            to cause harm to the patient within the next three months.
25

26

     COMPLAINT—CLASS ACTION - 4                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
               Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 5 of 16




 1          18.     On March 23, 2020, Governor Inslee issued Proclamation 20-25, “Stay Home—
 2   State Healthy.” The proclamation requires that “[a]ll people in Washington State [ ] immediately
 3
     cease leaving their home or place of residence except: (1) to conduct or participate in essential
 4
     activities, and/or (2) for employment in essential business activities.” The proclamation prohibits
 5
     “all non-essential businesses in Washington State from conducting business, within the
 6

 7   limitations provided herein.”

 8          19.     Governor Inslee has extended Proclamation 20-25 until May 31, 2020.

 9          20.     By order of Governor Inslee, dentists including Plaintiff have been prohibited
10   from providing services but for urgent and emergency procedures.
11
            21.     No COVID-19 virus has been detected on Plaintiff’s business premises.
12
            22.     Plaintiff’s property has sustained direct physical loss and/or damage related to
13
     COVID-19 and/or the proclamations and orders.
14

15          23.     Plaintiff’s property will continue to sustain direct physical loss or damage covered

16   by the Ohio Security policy or policies, including but not limited to business interruption, extra

17   expense, interruption by civil authority, and other expenses.
18
            24.     Plaintiff’s property cannot be used for its intended purposes.
19
            25.     As a result of the above, Plaintiff has experienced and will experience loss
20
     covered by the Ohio Security policy or policies.
21
            26.     By letter dated April 6, 2020, Defendant sent a letter to Plaintiff advising that its
22

23   loss would not likely be covered under the Ohio Security policy. Upon information and belief,

24   Defendant intends to deny, has denied and/or will deny coverage to Plaintiff and to other
25   similarly situated policyholders.
26

     COMPLAINT—CLASS ACTION - 5                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
              Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 6 of 16




 1                             V.     CLASS ACTION ALLEGATIONS
 2          27.    This matter is brought by Plaintiff on behalf of itself and those similarly situated,
 3   under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).
 4
            28.    The Classes and Subclasses that Plaintiff seeks to represent are defined as:
 5
                   A.      Business Income Breach of Contract Class: All persons and entities in
 6
            the United States insured under an Ohio Security policy with Business Income Coverage
 7

 8          who suffered a suspension of their business at the covered premises related to COVID-19

 9          and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities

10          and whose Business Income claim has been denied by Ohio Security.
11
                   B.      Business Income Coverage Breach of Contract Washington Subclass:
12
            All persons and entities in the State of Washington insured under an Ohio Security policy
13
            with Business Income Coverage who suffered a suspension of their business at the
14
            covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
15

16          other civil authorities and whose Business Income claim has been denied by Ohio

17          Security.
18                 C.      Business Income Declaratory Relief Class: All persons and entities in the
19
            United States insured under an Ohio Security policy with Business Income Coverage who
20
            suffered a suspension of their business at the covered premises related to COVID-19
21
            and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities.
22

23                 D.      Business Income Coverage Declaratory Relief Washington Subclass: All

24          persons and entities in the State of Washington insured under an Ohio Security policy

25          with Business Income Coverage who suffered a suspension of their business at the
26

     COMPLAINT—CLASS ACTION - 6                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
             Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 7 of 16




 1         covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
 2         other civil authorities.
 3
                   E.      Extended Business Income Breach of Contract Class: All persons and
 4
           entities in the United States insured under an Ohio Security policy with Extended
 5
           Business Income Coverage who suffered a suspension of their business at the covered
 6

 7         premises related to COVID-19 and/or orders issued by Governor Inslee, other Governors,

 8         and/or other civil authorities and whose Extended Business Income claim has been

 9         denied by Ohio Security.
10                 F.      Extended Business Income Breach of Contract Washington Subclass:
11
           All persons and entities in the State of Washington insured under an Ohio Security policy
12
           with Extended Business Income Coverage who suffered a suspension of their business at
13
           the covered premises related to COVID-19 and/or orders issued by Governor Inslee,
14

15         and/or other civil authorities and whose Extended Business Income claim has been

16         denied by Ohio Security.

17                 G.      Extended Business Income Declaratory Relief Class: All persons and
18
           entities in the United States insured under an Ohio Security policy with Extended
19
           Business Income Coverage who suffered a suspension of their business at the covered
20
           premises related to COVID-19 and/or orders issued by Governor Inslee, other Governors,
21
           and/or other civil authorities.
22

23                 H.      Extended Business Income Declaratory Relief Washington Subclass: All

24         persons and entities in the State of Washington insured under an Ohio Security policy
25         with Extended Business Income coverage who suffered a suspension of their business at
26

     COMPLAINT—CLASS ACTION - 7                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                         FACSIMILE : (206) 623-3384
             Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 8 of 16




 1         the covered premises related to COVID-19 and/or orders issued by Governor Inslee,
 2         and/or other civil authorities.
 3
                   I.       Extra Expense Breach of Contract Class: All persons and entities in the
 4
           United States insured under an Ohio Security policy with Extra Expense Coverage who
 5
           sought to minimize losses from the suspension of their business at the covered premises
 6

 7         in connection with COVID-19 and/or orders issued by Governor Inslee, other Governors,

 8         and/or other civil authorities and whose Extra Expense claim has been denied by Ohio

 9         Security.
10                 J.       Extra Expense Breach of Contract Washington Subclass: All persons
11
           and entities in the State of Washington insured under an Ohio Security policy with Extra
12
           Expense Coverage who sought to minimize losses from the suspension of their business
13
           at the covered premises in connection with COVID-19 and/or orders issued by Governor
14

15         Inslee, and/or other civil authorities and whose Extra Expense claim has been denied by

16         Ohio Security.

17                 K.       Extra Expense Declaratory Relief Class: All persons and entities in the
18
           United States insured under an Ohio Security policy with Extra Expense Coverage who
19
           sought to minimize losses from the suspension of their business at the covered premises
20
           in connection with COVID-19 and/or orders issued by Governor Inslee, other Governors,
21
           and/or other civil authorities.
22

23                 L.       Extra Expense Declaratory Relief Washington Subclass: All persons and

24         entities in the State of Washington insured under an Ohio Security policy with Extra
25         Expense Coverage who sought to minimize losses from the suspension of their business
26

     COMPLAINT—CLASS ACTION - 8                                       K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
             Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 9 of 16




 1         at the covered premises in connection with COVID-19 and/or orders issued by Governor
 2         Inslee, and/or other civil authorities.
 3
                   M.      Civil Authority Breach of Contract Class: All persons and entities in the
 4
           United States insured under an Ohio Security policy with Civil Authority Coverage who
 5
           suffered a suspension of their business and/or extra expense at the covered premises
 6

 7         related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or

 8         other civil authorities and whose Civil Authority claim has been denied by Ohio Security.

 9                 N.      Civil Authority Breach of Contract Washington Subclass: All persons
10         and entities in the State of Washington insured under an Ohio Security policy with Civil
11
           Authority coverage who suffered a suspension of their business and/or extra expense at
12
           the covered premises related to COVID-19 and/or orders issued by Governor Inslee,
13
           and/or other civil authorities and whose Civil Authority claim has been denied by Ohio
14

15         Security.

16                 O.      Civil Authority Declaratory Relief Class: All persons and entities in the

17         United States insured under an Ohio Security policy with Civil Authority Coverage who
18
           suffered a suspension of their business at the covered premises related to COVID-19
19
           and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities.
20
                   P.      Civil Authority Declaratory Relief Washington Subclass: All persons and
21
           entities in the State of Washington insured under an Ohio Security policy with Civil
22

23         Authority Coverage who suffered a suspension of their business at the covered premises

24         related to COVID-19 and/or orders issued by Governor Inslee, and/or other civil
25         authorities.
26

     COMPLAINT—CLASS ACTION - 9                                        K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
              Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 10 of 16




 1          29.     Excluded from the Classes and Subclasses are Defendant’s officers, directors, and
 2   employees; the judicial officers and associated court staff assigned to this case; and the
 3
     immediate family members of such officers and staff. Plaintiff reserves the right to amend the
 4
     Class definitions based on information obtained in discovery.
 5
            30.     This action may properly be maintained on behalf of each proposed Class under
 6

 7   the criteria of Rule 23 of the Federal Rules of Civil Procedure.

 8          31.     Numerosity: The members of the Class are so numerous that joinder of all

 9   members would be impractical. Plaintiff is informed and believes that each proposed Class and
10   Subclass contains hundreds of members. The precise number of class members can be
11
     ascertained through discovery, which will include Defendant’s records of policyholders.
12
            32.     Commonality and Predominance: Common questions of law and fact
13
     predominate over any questions affecting only individual members of the Class. Common
14

15   questions include, but are not limited to, the following:

16                  A.      Whether the class members suffered covered losses based on common

17          policies issued to members of the Class and Subclass;
18
                    B.      Whether Ohio Security acted in a manner common to the Class and
19
            Subclass by wrongfully denying claims for coverage relating to COVID-19 and/or orders
20
            issued by Governor Inslee, other Governors, and/or other civil authorities;
21
                    C.      Whether Business Income Coverage in Ohio Security’s policies of
22

23          insurance applies to a suspension of business relating to COVID-19 and/or orders issued

24          by Governor Inslee, other Governors, and/or other civil authorities;
25

26

     COMPLAINT—CLASS ACTION - 10                                         K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
              Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 11 of 16




 1                  D.      Whether Extended Business Income Coverage in Ohio Security’s policies
 2          of insurance applies to a suspension of business relating to COVID-19 and/or orders
 3
            issued by Governor Inslee, other Governors, and/or other civil authorities;
 4
                    E.      Whether Extra Expense Coverage in Ohio Security’s policies of insurance
 5
            applies to efforts to minimize a loss at the covered premises relating to COVID-19 and/or
 6

 7          orders issued by Governor Inslee, other Governors, and/or other civil authorities;

 8                  F.      Whether Civil Authority Coverage in Ohio Security’s policies of

 9          insurance applies to a suspension of business relating to COVID-19 and/or orders issued
10          by Governor Inslee, other Governors, and/or civil authorities;
11
                    G.      Whether Ohio Security has breached its contracts of insurance through a
12
            blanket denial of all claims based on business interruption, income loss or closures
13
            related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or
14

15          other civil authorities;

16                  H.      Whether, because of Defendant’s conduct, Plaintiff and the class members

17          have suffered damages; and if so, the appropriate amount thereof; and
18
                    I.      Whether, because of Defendant’s conduct, Plaintiff and the class members
19
            are entitled to equitable and declaratory relief, and if so, the nature of such relief.
20
            33.     Typicality: Plaintiff’s claims are typical of the claims of the members of the
21
     classes. Plaintiff and all the members of the classes have been injured by the same wrongful
22

23   practices of Defendant. Plaintiff’s claims arise from the same practices and course of conduct

24   that give rise to the claims of the members of the Class and are based on the same legal theories.
25          34.     Adequacy: Plaintiff will fully and adequately assert and protect the interests of
26
     the classes and has retained class counsel who are experienced and qualified in prosecuting class

     COMPLAINT—CLASS ACTION - 11                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
               Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 12 of 16




 1   actions. Neither Plaintiff nor its attorneys have any interests contrary to or in conflict with the
 2   Class.
 3
              35.   Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or Varying
 4
     Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
 5
     adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
 6

 7   common to all members of the class. The prosecution of separate actions by individual members

 8   of the classes would risk inconsistent or varying interpretations of those policy terms and create

 9   inconsistent standards of conduct for Defendant. The policy interpretations sought by Plaintiff
10   could also impair the ability of absent class members to protect their interests.
11
              36.   Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:
12
     Defendant acted or refused to act on grounds generally applicable to Plaintiff and other members
13
     of the proposed class making injunctive relief and declaratory relief appropriate on a classwide
14

15   basis.

16            37.   Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is

17   superior to all other available methods of the fair and efficient adjudication of this lawsuit. While
18
     the aggregate damages sustained by the classes are likely to be in the millions of dollars, the
19
     individual damages incurred by each class member may be too small to warrant the expense of
20
     individual suits. Individual litigation creates a risk of inconsistent and/or contradictory decisions
21
     and the court system would be unduly burdened by individual litigation of such cases. A class
22

23   action would result in a unified adjudication, with the benefits of economies of scale and

24   supervision by a single court.
25

26

     COMPLAINT—CLASS ACTION - 12                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
              Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 13 of 16




 1                                    VI.     CAUSES OF ACTION
 2                                 Count One—Declaratory Judgment
 3              (Brought on behalf of the Business Income Coverage Declaratory Relief Class,
 4      Business Income Coverage Declaratory Relief Washington Subclass, Extended Business
      Income Declaratory Relief Class, Extended Business Income Declaratory Relief Washington
 5        Subclass, Extra Expense Declaratory Relief Class, Extra Expense Declaratory Relief
           Washington Subclass, Civil Authority Declaratory Relief Class, and Civil Authority
 6                            Declaratory Relief Washington Subclass)
 7          38.     Previous paragraphs alleged are incorporated herein.
 8
            39.     This is a cause of action for declaratory judgment pursuant to the Declaratory
 9
     Judgment Act, codified at 28 U.S.C. § 2201.
10
            40.     Plaintiff brings this cause of action on behalf of the Business Income Coverage
11

12   Declaratory Relief Class, Business Income Coverage Declaratory Relief Washington Subclass,

13   Extended Business Income Declaratory Relief Class, Extended Business Income Declaratory

14   Relief Washington Subclass, Extra Expense Declaratory Relief Class, Extra Expense Declaratory
15   Relief Washington Subclass, Civil Authority Declaratory Relief Class, and Civil Authority
16
     Declaratory Relief Washington Subclass.
17
            41.     Plaintiff seeks a declaratory judgment declaring that Plaintiff and class members’
18
     losses and expenses resulting from the interruption of their business are covered by the Policy.
19

20          42.     Plaintiff seeks a declaratory judgment declaring that Ohio Security is responsible

21   for timely and fully paying all such claims.

22                                  Count Two—Breach of Contract
23
                (Brought on behalf of the Business Income Coverage Breach of Contract Class,
24              Business Income Coverage Breach of Contract Washington Subclass, Extended
               Business Income Breach of Contract Class, Extended Business Income Breach of
25              Contract Washington Subclass, Extra Expense Breach of Contract Class, Extra
             Expense Breach of Contract Washington Subclass, Civil Authority Breach of Contract
26                   Class, and Civil Authority Breach of Contract Washington Subclass)

     COMPLAINT—CLASS ACTION - 13                                        K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
              Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 14 of 16




 1          43.       Previous paragraphs alleged are incorporated herein.
 2          44.       Plaintiff brings this cause of action on behalf of the Business Income Coverage
 3
     Breach of Contract Class, Business Income Coverage Breach of Contract Washington Subclass,
 4
     Extended Business Income Breach of Contract Class, Extended Business Income Breach of
 5
     Contract Washington Subclass, Extra Expense Breach of Contract Class, Extra Expense Breach
 6

 7   of Contract Washington Subclass, Civil Authority Breach of Contract Class and Civil Authority

 8   Breach of Contract Washington Subclass.

 9          45.       The Policy is a contract under which Plaintiff and the class paid premiums to
10   Ohio Security in exchange for Ohio Security’s promise to pay plaintiff and the class for all
11
     claims covered by the Policy.
12
            46.       Plaintiff has paid its insurance premiums.
13
            47.       Defendant sent a letter to Plaintiff advising that its loss would not likely be
14

15   covered under the Ohio Security policy. On information and belief, Ohio Security intends to

16   deny, has denied, and will continue to deny coverage for Plaintiff and other similarly situated

17   policyholders.
18
            48.       Denying coverage for the claim is a breach of the insurance contract.
19
            49.       Plaintiff is harmed by the breach of the insurance contract by Ohio Security.
20
                                       VII.    PRAYER FOR RELIEF
21
            1.        A declaratory judgment that the policy or policies cover Plaintiff’s losses and
22

23   expenses resulting from the interruption of the Plaintiff’s business related to COVID-19 and/or

24   orders issued by Governor Inslee, other Governors, and/or other authorities.

25          2.        A declaratory judgment that the defendant is responsible for timely and fully
26   paying all such losses.

     COMPLAINT—CLASS ACTION - 14                                           K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
            Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 15 of 16




 1         3.      Damages.
 2         4.      Pre- and post-judgment interest at the highest allowable rate.
 3
           5.      Reasonable attorney fees and costs.
 4
           6.      Such further and other relief as the Court shall deem appropriate.
 5
                                         VIII. JURY DEMAND
 6
           Plaintiff demands a jury trial on all claims so triable.
 7

 8          DATED this 14th day of May, 2020.

 9   StandardSig                                    KELLER ROHRBACK L.L.P.

10                                                  By: s/ Amy Williams-Derry
                                                    By: s/ Lynn L. Sarko
11                                                  By: s/ Ian S. Birk
12                                                  By: s/ Gretchen Freeman Cappio
                                                    By: s/ Irene M. Hecht
13                                                  By: s/Maureen Falecki
                                                    By: s/Nathan L. Nanfelt
14                                                      Amy Williams-Derry, WSBA #28711
                                                        Lynn L. Sarko, WSBA #16569
15                                                      Ian S. Birk, WSBA #31431
16                                                      Gretchen Freeman Cappio, WSBA #29576
                                                        Irene M. Hecht, WSBA #11063
17                                                      Maureen Falecki, WSBA #18569
                                                        Nathan Nanfelt, WSBA #45273
18                                                      1201 Third Avenue, Suite 3200
                                                        Seattle, WA 98101
19                                                      Telephone: (206) 623-1900
20                                                      Fax: (206) 623-3384
                                                        Email: awilliams-derry@kellerrohrback.com
21                                                      Email: lsarko@kellerrohrback.com
                                                        Email: ibirk@kellerrohrback.com
22                                                      Email: gcappio@kellerrohrback.com
                                                        Email: ihecht@kellerrohrback.com
23
                                                        Email: mfalecki@kellerrohrback.com
24                                                      Email: nnanfelt@kellerrohrback.com

25

26

     COMPLAINT—CLASS ACTION - 15                                       K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
                Case 2:20-cv-00730-BJR Document 1 Filed 05/14/20 Page 16 of 16




 1
                                            By: s/ Alison Chase
 2                                              Alison Chase, pro hac vice forthcoming
                                                801 Garden Street, Suite 301
 3
                                                Santa Barbara, CA 93101
 4                                              Telephone: (805) 456-1496
                                                Fax: (805) 456-1497
 5                                              Email: achase@kellerrohrback.com
 6                                          Attorneys for Plaintiff
 7

 8
     4810-9168-0956, v. 1

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     COMPLAINT—CLASS ACTION - 16                                K E L L E R R O H R B AC K      L.L.P.
                                                                      1201 Third A venue, Suite 3200
                                                                         Seattle, W A 98101-3052
                                                                      TELEPHONE: (206) 623-1900
                                                                      FACSIMILE : (206) 623-3384
